Title: From Thomas Jefferson to Connecticut Republicans, 15 November 1802
From: Jefferson, Thomas
To: Connecticut Republicans


          
            Sir
            Washington Nov. 15. 1802.
          
          Expressions of confidence from the respectable description of my fellow citizens, in whose name you have been pleased to address me, are recieved with that cordial satisfaction which kindred principles and sentiments naturally inspire. 
          The proceedings which they approve were sincerely intended for the general good: and if, as we hope, they should in event produce it, they will be indebted for it to the wisdom of our legislative councils, and of those distinguished fellow labourers whom the laws have permitted me to associate in the general administration. 
          Exercising that discretion which the constitution has confided to me in the choice of public agents, I have been sensible, on the one hand, of the justice due to those who have been systematically excluded from the service of their country, and attentive, on the other, to restore justice in such a way as might least affect the sympathies and the tranquility of the public mind. deaths, resignations, delinquencies, malignant & active opposition to the order of things established by the will of the nation, will, it is believed, within a moderate space of time, make room for a just participation in the management of the public affairs; and that being once effected, future changes at the helm will be viewed with tranquility by those in subordinate stations. 
          Every wish of my heart will be compleatly gratified when that portion of my fellow citizens which has been misled as to the character of our measures and principles, shall, by their salutary effects, be corrected in their opinions, and joining with good will the great mass of their fellow citizens, consolidate an union which cannot be too much cherished. 
          I pray you, Sir, to accept for yourself, and for the general meeting of the Republicans of the state of Connecticut at New Haven whose sentiments you have been so good as to convey to me, assurances of my high consideration and respect.
          
            Th: Jefferson
          
        